IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 47 WM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
CHARLES JACOB BERGER,                          :
                                               :
                     Petitioner                :


                                        ORDER



PER CURIAM

      AND NOW, this 6th day of August, 2018, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.